Exhibit 10.2 Home Treasure Finders Inc 3nd Ave Denver, CO 80221 Phone: (720)273-2398 Fax: (720)890-8885 1 The printed portions of this form, except differentiated additions, have been approved by the Colorado Real Estate Commission. 2(CBS4-8-13) (Mandatory 1-14) 3 4THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL AND TAX OR 5OTHER COUNSEL BEFORE SIGNING. 6 7CONTRACT TO BUY AND SELL REAL ESTATE 8(INCOME - RESIDENTIAL) 9 (x Property with No Residences) 10(x 1-4 Unitso Larger than 1-4 Units) 11Date: July 22,2014 12AGREEMENT 131.AGREEMENT. Buyer, identified in § 2.1, agrees to buy, and Seller, identified in § 2.3, agrees to sell, the Property 14described below on the terms and conditions set forth in this contract (Contract). 152. PARTIES AND PROPERTY. 162.1.Buyer. Buyer, JDONE LLC, will take title to the Property 17described below as ❑ Joint Tenants ❑ Tenants In Commonx OtherINSEVERALTY. 18 2.2.Assignability and Inurement. This Contractx Is ❑ Is Not assignable by Buyer without Seller's prior written 19consent. Except as so restricted, this Contract inures to the benefit of and is binding upon the heirs, personal representatives, 20successors and assigns of the parties. 212.3.Seller. Seller, THOMAS S. YANG, is the current owner of the 22Property described below. 232.4.Property. The Property is the following legally described real estate in the County of DENVER, Colorado: 24ROMONA B7 L9 TO 11INC 25 26 27 4420, 4STDenver Colorado 80216 28 known as No. 29 Street AddressCityStateZip 30together with the interests, easements, rights, benefits, improvements and attached fixtures appurtenant thereto, and all interest of 31Seller in vacated streets and alleys adjacent thereto, except as herein excluded (Property). 322.5.Inclusions. The Purchase Price includes the following items (Inclusions): 33 2.5.1.Fixtures.If attached to the Property on the date of this Contract, the following items are included unless 34excluded under Exclusions (§ 2.6): lighting, heating, plumbing, ventilating and air conditioning fixtures, TV antennas, inside 35telephone, network and coaxial (cable) wiring and connecting blocks/jacks, plants, mirrors, floor coverings, intercom systems 36built-in kitchen appliances, sprinkler systems and controls, built in vacuum systems (including accessories), garage door openers 37including ALL remote controls. 38Other Fixtures: NA 39 40 41If any fixtures are attached to the Property after the date of this Contract, such additionfixtures are also included in the Purchase 42Price. 432.5.2.Personal Property. If on the Property, whether attached or not, on the date of this Contract, the following 44items are included unless excluded under Exclusions (§ 2.6): storm windows, storm doors, window and porch shades, awnings, 45blinds, screens window coverings, curtain rods, drapery rods, fireplace inserts, fireplace screens, fireplace grates, heating stoves, 46storage sheds and all keys. If checked. the following are included:x Water Softnersx Smoke/Fire Detectors. 47x CarbonMonoxide Alarmsx Security Systemsx Satellite Systems (including satelite dishes). CBS2-8-13. CONTRACT TO BUY AND SELL REAL ESTATE (INCOME-RESIDENTIAL) 7/22/2014 8:31
